Citation Nr: 1601783	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 2000 to December 2000 and on active duty from September 2001 to July 2004.

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in Denver, Colorado.

In November 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The record was held open for 30 days and, as of this date, no additional evidence has been received or associated with the record.

Before reaching the merits of the claims for entitlement to service connection for neck and low back disorders, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for neck, low back, and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an October 2004 VA rating decision, the claims for entitlement to service connection for residuals of neck injury and low back pain were denied; the Veteran was notified of this action and of his appellate rights and submitted an additional lay statement; additional service treatment records were obtained and associated with the record; and the decision was confirmed in a June 2006 VA rating decision, but the Veteran did not file a Notice of Disagreement.

2.  The evidence received since the June 2006 VA rating decision, regarding service connection for neck and low back disorders, is not cumulative or redundant and raises the possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2006 VA rating decision, regarding service connection for residuals of neck injury and low back pain, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the June 2006 VA rating decision to reopen service connection for neck and low back disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In an October 2004 VA rating decision, service connection for residuals of neck injury and low back pain were denied because no current disabilities were found.  The Veteran was notified of this action and of his appellate rights and submitted an additional lay statement in January 2005.  In May 2006, additional service treatment records were obtained and associated with the record.  The October 2004 decision was confirmed in a June 2006 VA rating decision, but the Veteran did not file a Notice of Disagreement and no new and material evidence was received within one year of the June 2006 VA rating decision.  Therefore, the June 2006 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

At the time of the June 2006 VA rating decision, the evidence of record included, in part, the Veteran's service treatment records, service personnel records, January 2005 VA Form 21-4138 by the Veteran, and September 2004 notice that the Veteran failed to attend a scheduled VA pre-discharged examination.  The additional evidence received since the June 2006 VA rating decision includes July 2015 VA examinations for neck and back conditions.  These examination reports document the Veteran's diagnoses of neck sprain and loss of lumbar lordosis.  Such evidence is pertinent to the element of a current disability.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, these service connection claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a neck disorder is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

With regard to the issues of entitlement to service connection for neck and low back disorders, the July 2015 VA examiner noted review of the Veteran's VA claims file and provided a nexus opinion (in the negative) for the Veteran's current neck and low back disorders related to service.  Nevertheless, the rationale provided was based on an inadequate factual history.  The examiner noted "[t]here is no record of treatment after 2005 in the viewable records that show continued treatment for the problem.  Veteran reports diagnostic imagining done 2008-2010 but those results are not available for review, nor are the treatment/diagnosis notes from any clinical encounter during that time."  In contrast, review of the record shows that at the time of the July 2015 examination, the Veteran's claims file contained VA treatment records dated from August 2004 to August 2014.  These treatment records include complaints and treatment for neck and low back pain in January 2005, back pain in May 2006, June 2006, February 2009, March 2012; possible cervical radiculitis in July 2013; as well as December 2010 diagnostic testing results of the lumbosacral spine.  As a result, the Board finds that additional VA medical opinions are needed to properly adjudicate these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the issue of entitlement to service connection for a skin disorder, review of the record shows the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, specifically in Iraq from February 2003 to February 2004.  See 38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.317(e)(2) (2015).  In light of the Veteran's assertions of a skin disorder while on active duty after deployment in 2004 and no findings of a current diagnosis for a skin disorder, a remand for further development is needed to properly adjudicate this claim on appeal.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A remand is also needed to obtain potentially relevant private treatment records for a neck disorder.  At the November 2015 Board hearing, the Veteran testified that, in addition to seeking treatment through VA, he has his own health insurance through his company which provides some rehabilitation programs.  He acknowledged that he has not submitted to VA those private treatment records, which document physical therapy.  Since VA has notice of outstanding private records that are potentially relevant to this claim on appeal, there is a duty to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility, to include the Dayton, Ohio VA Medical Center, dated since December 2005 and the Grand Junction, Colorado VA Medical Center, dated since August 2014. 

Also, contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records for his neck, back, and/or skin disorder, as mentioned by the Veteran at the November 2015 Board hearing.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, obtain an additional medical opinion from the July 2015 VA examiner or an appropriate clinician for the Veteran's neck and back disorders.  If the examiner concludes that additional examination(s) is required, such should be provided.  The entire claims file, to include VA treatment records dated from August 2004 to August 2014 and any newly associated treatment records, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA physician must provide the following opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current neck and back disorders are related to the Veteran's active service from September 2001 to July 2004, to include documented in-service complaints of neck and back pain?

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may exist.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. The examiner must elicit a full history of this claimed disorder from the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has a current skin disorder.

a)  For each diagnosis identified, the VA examiner should opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that it originated during service or related to the Veteran's active service from September 2001 to July 2004? 

b)  If the Veteran has any skin symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

4.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination(s), documentation should be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the AOJ should review the examination report(s) and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the VA physicians documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


